[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 15, 2005
                              No. 05-11282                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 04-00097-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RICHARD ANTHONY FECTHER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________
                            (September 15, 2005)


Before ANDERSON, WILSON and PRYOR, Circuit Judges

PER CURIAM:

     Court-appointed counsel for Richard Anthony Fechter seeks to withdraw on
appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination reveals no arguable issues of merit on which to base an appeal,

counsel’s motion to withdraw is GRANTED, and Fechter’s convictions and

sentence are AFFIRMED.




                                         2